                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                                   §
                                                         §      CHAPTER 7
ORLY GENGER,                                             §
                                                         §      CASE NO. 19-10926-TMD
         Debtor.                                         §

               EXHIBIT LIST AND WITNESS LIST OF SAGI GENGER,
        TPR INVESTMENT ASSOCIATES, INC., DALIA GENGER, D&K GP LLC,
                     AND THE ORLY GENGER 1993 TRUST

         Sagi Genger, TPR Investment Associates, Inc., Dalia Genger, D&K GP LLC, and the

Orly Genger 1993 Trust (collectively, the “Parties”), creditors and parties in interest in the above

captioned Chapter 7 case, serve this Exhibit List and Witness List and respectfully designate the

following potential exhibits1 and witnesses for the October 31, 2019 hearing regarding the

Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue, and Memorandum of

Law in Support [Docket No. 32]:

                                                     Exhibits

Exh.             Date                               Description                            Marked       Admitted

    1     1/2/2009             Surrogate Roth Decision

    2
          1/10/2011            Orly Genger Second Amended Petition
    3
          9/20/2011            Arie and Orly's 2011 Complaint
    4
          6/4/2012             Keenan Opinion and Order 1
    5
          10/15/2012           Orly Genger Third Amended Petition
    6
          1/23/2013            Third Party Complaint Before Judge Jaffe



1
  Certain exhibits marked with a “**” are confidential pursuant to the Protective Order and have not been circulated
to the parties who have not been authorized to receive same.


{01519/0001/00241960.1}
    7
          6/16/2013       2013 Settlement Agreement
    8
          6/16/2013       Notes
    9
          7/1/2013        Money Flow**
    10
          5/15/2014       Keenan Opinion and Order 2
    11                    App. Div. Order and Decision to Dismiss
          7/24/2014       Appeal
    12
          1/5/2015        Judge Forrest 2015 Opinion and Order
    13                    Orly Genger American Express Account
          10/2/2016       Statement
    14                    Second Circuit Rakoff Order, Sagi Genger v.
          10/20/2016      Orly Genger
    15
          12/2/2016       App. Div. Order on Motion to Vacate Order
    16
          3/31/2017       2017 Agreement
    17
          7/13/2017       Herschmann's Mortgage
    18
          11/20/2017      First Amendment to Subordinated Notes
    19
          11/27/2017      Orly Declaration 1
    20
          1/25/2018       Herschmann NY Declaration
    21
          1/25/2018       Orly Declaration 2
    22
          5/16/2018       Orly Declaration 3
    23
          7/27/2018       Judge Forrest 2018 Opinion and Order
    24
          8/17/2018       Judgment on Motion to Dismiss
    25
          8/17/2018       Judgment on Motion to Dismiss 2
    26
          9/14/2018       Orly Declaration 4
    27
          10/13/2018      Orly Genger 2017 Tax Returns
    28
          10/16/2018      Orly's 2018 Inter Answers
    29
          11/21/2018      Orly 2 Circuit Opening Brief


{01519/0001/00241960.1}
       30
            1/8/2019             Transcript of Hearing Before Freeman
       31
            3/7/2019             Orly Genger Depo
       32
            3/11/2019            Orly 2 Circuit Reply Brief
       33
            3/25/2019            Judge Jaffe Decision and Order
       34                         Excerpt from 4.3.19 Arie Genger Deposition
            4/3/2019              transcript, lines 5:21-6:6
       35
            4/15/2019             WDTX Order
       36                         Orly Genger’s April 15, 2019 Extension
            4/15/2019             Requests, State and Federal†
       37
            4/30/2019             Letter to Kasowitz
       38
            5/2/2019              Kasowitz Response to Letter
       39
            6/4/2019              Kupka Accounts Report
       40                         Sagi 2019 Brief, Dalia Genger v. Sagi Genger
            6/11/2019             v. Orly Genger
       41
            6/11/2019             2019 Notice
       42
            6/13/2019             Extension Request
       43
            6/26/2019             So-Ordered Scheduling Stipulation
       44                         Second Circuit Broderick Order, Dalia
            6/28/2019             Genger v. Sagi Genger v. Orly Genger
       45
            7/3/2019              Notice of Bankruptcy: Orly Genger
       46
            8/8/2019              Statement of Financial Affairs and Schedules
       47
            9/2019                The Shalom Court of Tel
       48
            9/3/2019              Service Affidavit
       49
            9/5/2019              Orly Genger Address
       50
            9/16/2019             Trustee Reargument
       51
            10/4/2019             2009 Reargument Decision

†
    To be supplemented, if applicable.


{01519/0001/00241960.1}
      52
            10/8/2019             Email From Taube_Orly out of Country
      53
            10/13/2019            100 Last Lawsuits of Herschmann
      54
            12/09/2019            Report Regarding Orly in Israel
      55
                                  Orly Genger’s US and Israel Passports‡
      56
                                  1:2011cv05602 Docket
      57
                                  1:2013cv08243 Docket
      58
                                  1:2014cv01006 Docket
      59
                                  1:2014cv05683 Docket
      60
                                  1:2017cv08181 Docket
      61
                                  1:2019mc00210 Docket
      62
                                  1:2019cv09319 Docket
      63
                                  1:2019cv09365 Docket
      64
                                  1:2019mc00459 Docket
      65
                                  100697/2008 Docket
      66
                                  109749/2009 Docket
      67
                                  651089/2010 Docket
      68
            5/8/19                5.8.19 Letter re AmEx
      69
                                  Judge Freeman Referral
      70
                                  Judge Gammerman Hearing
      71
                                  Herschmann Lawyer in Texas
      72
                                  Federal Home Loan Mortgage Herschmann
      73
                                  JLS Equities Herschmann

‡
    To be supplemented, if applicable.


{01519/0001/00241960.1}
    74
                             US Bank National Association Herschmann
    75
                             NJ Property Detail
    76
                             Dalia Doctor letter 10.25.2019
    77
                             Brady v. Ross

         The Parties also incorporate any exhibits identified by any other party. Additionally, The

Parties include all writings and/or documents that are necessary to explain, complete or

otherwise put in context any writings and/or documents introduced by any other party.

Furthermore, the Parties also include any exhibits that may be necessary for rebuttal purposes but

that are not reasonably anticipated at this time.

                                             WITNESSES

         1.   Orly Genger;
         2.   Eric Herschmann;
         3.   Michael Bowen;
         4.   Any witnesses identified or called by any other party; and
         5.   Any witnesses necessary for rebuttal purposes that are not reasonably anticipated at
              this time.

         The Parties reserve the right to amend or supplement this Exhibit List and/or Witness List

at any time prior to the hearing in accordance with all applicable rules.

Dated: October 25, 2019

                                               Respectfully submitted,

                                               By: /s/ John Dellaportas
                                                   Sabrina L. Streusand
                                                   State Bar No. 11701700
                                                   Streusand Landon, Ozburn & Lemmon, LLP
                                                   1801 S. MoPac Expressway, Suite 320
                                                   Austin, Texas 78746
                                                   (512) 236-9901 (Telephone)
                                                   (512) 236-9904 (Facsimile)
                                                   streusand@slollp.com




{01519/0001/00241960.1}
                              John Dellaportas (admitted pro hac)
                              Emmet, Marvin & Martin, LLP
                              120 Broadway
                              New York, New York 10271
                              (212) 238-3000 (Telephone)
                              jdellaportas@emmetmarvin.com

                              COUNSEL TO SAGI GENGER and TPR
                              INVESTMENT ASSOCIATES, INC.

                              and

                          By: /s/ Shelby A. Jordan
                              Shelby A. Jordan
                              State Bar No. 11016700
                              Jordan Holzer & Ortiz, P.C.
                              500 N. Shoreline Blvd., Suite 900
                              Corpus Christi, Texas 78401
                              (361) 884-5678 (Telephone)
                              (361) 888-5555 (Facsimile)
                              sjordan@jhwclaw.com

                              COUNSEL TO DALIA GENGER and
                              D&K GP LLC

                              and

                          By: /s/ Jay H. Ong
                              Jay H. Ong
                              State Bar No. 24028756
                              Munsch Hardt Kopf & Harr, P.C.
                              303 Colorado Street, Suite 2600
                              Austin, Texas 78701
                              (512) 391-6100 (Telephone)
                              (512) 391-6149 (Facsimile)
                              jong@munsch.com

                              COUNSEL TO
                              THE ORLY GENGER 1993 TRUST




{01519/0001/00241960.1}
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing instrument
has been served on this 25th day of October, 2019 by electronic mail or U.S. first-class mail to
the following parties requesting service:

         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208



{01519/0001/00241960.1}
         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby Jordan
         Jordan, Holzer & Ortiz, P.C.
         6207 Bee Cave Road, Suite 120
         Austin, Texas 78746

                                          /s/ Sabrina L. Streusand
                                          Sabrina L. Streusand




{01519/0001/00241960.1}
